TYSON, J.,
dissenting. — It is entirely clear to my mind that the evidence offered an inference for the consideration of the jury that defendant’s participation! in the robbery Avas under duress. The circumstances of the transaction, the situation of defendant at the time, the menacing attitude of Jenkins, armed as he was Avith the means of enforcing his commands, when taken in connection Avith defendant’s statement that he was made to do AAdiat he did, unless Ave abolish the well knoAvn rule which has prevailed in this court since its organization that inferences of facts deducible from the evidence must be submitted to the jury, make a case AAdiere the existence of the fact of duress vel non Avas not for the ascertainment of the court, but for the jury.
Charge 3 requested by defendant asserted a correct proposition of law (10 Am. & Eng. Ency. Law (2d ed.), pp. 346-7), and as the evidence afforded an inference in support, of the truth of the facts hypothesized in it, in my ooinion, it should have been given.